DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art, including that of the IDS filed August 30, 2020 and February 24, 2021, teach related read data and access systems but fail to provide a rationale, separately or in combination, to include the limitation of the memory controller being configured to send, to the media controller of the NVDIMM, a read command for reading first data stored in the NVDIMM, the first data comprising multiple data subblocks, wherein the read command comprises an identifier identifying the read command; receive, from the media controller, multiple ready signals, each of the multiple ready signals notifying the memory controller that one of the multiple data subblocks of the first data is available; and send, to the media controller, multiple send commands for fetching the multiple data subblocks, each of the multiple send commands being in response to one of the multiple ready signals.
While prior art such as Woo teaches receiving ready/busy signals from a plurality of memory devices, and Yeh teaches a command sequence for a plurality of blocks to be read according to the plurality of read commands, no prior art has been found, separately or in combination, that explicitly discloses the claimed sequence and dependencies of the read operation, multiple ready signals, and multiple fetch operations limitations as claimed and disclosed supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R PEUGH whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Adam Queler, phone number 571-272-4140, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703 872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/               Primary Examiner, Art Unit 2137